805 F.2d 393Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John A. DANIELS, Plaintiff-Appellant,v.Michael A. SAMBERG, Warden;  Commonwealth of Virginia,Defendant-Appellee,
No. 86-7145.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 24, 1986.Decided Nov. 14, 1986.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  John A. MacKenzie, District Judge.  (C/A MISC-86-84-N)
John A. Daniels, appellant pro se.
Mary Sue Terry, Attorney General, for appellee.
E.D.Va.
DISMISSED.
Before RUSSELL, PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
John A. Daniels, a Virginia inmate, seeks to appeal form the district court's dismissal, without prejudice, of his civil rights action.  We dismiss the appeal.


2
The district court received Daniels' complaint on March 7, 1986.  At the court's request, the Virginia Department of Corrections furnished a record of Daniels' inmate trust fund.  The record showed that deposits totaling $149.97 had been made during the six months immediately preceding the receipt of the complaint.  Pursuant to Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), the court in an order dated March 24, 1986, directed Daniels to pay a reduced filing fee of $28.60 within twenty days of the order.  Daniels objected to payment of the reduced fee, stating that he had used his trust fund monies to purchase such items as toothpaste, stamps, cigarettes and school supplies.  The district court in an order dated April 10, 1986, found that Daniels had not shown special circumstances justifying a further reduction of the already reduced filing fee.  Accordingly, the district court directed that Daniels pay the partial fee of $28.60 within 20 days of the order or suffer dismissal of the action.  When Daniels did not pay, the district court on May 12, 1986, dismissed the action without prejudice.


3
As the fee assessment procedure followed by the district court comported with the system approved in Evans v. Croom, we deny leave to proceed on appeal in forma pauperis and dismiss the appeal.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument.


4
DISMISSED.